January 25, 2008


Ms. Katherine D. Mackillop
Fulbright & Jaworski L.L.P.
1301 McKinney Street, Suite 5100
Houston, TX 77010-3095

Mr. David W. Holman
The Holman Law Firm, P.C.
24 Greenway Plaza, Suite 2000
Houston, TX 77046
Honorable Susan Criss
212th Judicial District
600 59th Street, Rm. 4204
Galveston, TX 77551

RE:   Case Number:  07-0119
      Court of Appeals Number:  01-06-00943-CV
      Trial Court Number:  05-CV0337-A

Style:      IN RE  BP PRODUCTS NORTH AMERICA, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  The Motion to Dismiss Mandamus as Moot  is  denied.
The stay order issued February 22, 2007 is  lifted.   (Justice  O'Neill  not
sitting)  (Justice  Gaultney  sitting  by  commission  pursuant  to  Section
22.005 of the Texas Government Code)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Brent Wayne Coon   |
|   |Ms. Latonia Renee      |
|   |Wilson                 |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Lynne Liberato     |